     Case: 1:19-cv-00391 Document #: 10 Filed: 01/28/19 Page 1 of 1 PageID #:74

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Lori Wigod
                                       Plaintiff,
v.                                                         Case No.: 1:19−cv−00391
                                                           Honorable Manish S. Shah
Ocwen Loan Servicing, LLC
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 28, 2019:


        MINUTE entry before the Honorable Manish S. Shah: The motion for extension of
time to answer [8] is granted. Defendant must respond to the complaint by 2/22/19. No
appearance on the motion is necessary. A status hearing is set for 3/13/19 at 9:30 a.m. No
later than three business days before the status hearing, the parties shall file a joint initial
status report. A template for the Initial Status Report, setting forth the information
required, may be found at http://www.ilnd.uscourts.gov/Judges.aspx by clicking on Judge
Shah's name and then again on the link entitled 'Initial Status Conferences.' Notices
mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
